Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 3, 2017

                                      No. 04-16-00680-CR

                                   Marcos Vincent DELEON,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR5491
                        Honorable Lori I. Valenzuela, Judge Presiding


                                         ORDER

       The appellant’s motion for extension of time to file brief is granted. The appellant’s brief
is due April 3, 2017. No further extensions of time will be considered absent extraordinary
circumstances.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of February, 2017.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court